Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 13, 2017

The Court of Appeals hereby passes the following order:

A17D0513. RITA REYNA MARTINEZ CABRERA v. JUAN GALLEGOS
    CARBAJAL.

      Rita Reyna Martinez Cabrera (Wife) filed a complaint for divorce from Juan
Gallegos Carbajal (Husband). She later filed a motion for judgment on the pleadings,
citing that an order authorizing service by publication had been entered on January
26, 2017, and further alleging that notice had since been duly published. Thereafter,
the trial court entered an “Order Invalidating Publication Service and Vacating Order
for Publication Entered January 26, 2017,” explaining that jurisdiction over Husband
had not been established. From that order, Wife filed the instant application for
discretionary appeal. We lack jurisdiction.
      Ordinarily, a party seeking to appeal an order in a domestic relations case must
file an application for discretionary appeal. See OCGA § 5-6-35 (a) (2). But where,
as here, the case remains pending in the trial court, the party must follow the
interlocutory appeal procedure set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey,
266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). Because Wife did not
do so, we lack jurisdiction to consider this application, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/13/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.